TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2015



                                      NO. 03-13-00424-CR


                                  The State of Texas, Appellant

                                                 v.

                                     Cynthia Redd, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
           BEFORE JUSTICES PEMBERTON, FIELD, AND BOURLAND
       REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the suppression order signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s suppression order. Therefore, the Court reverses the trial court’s suppression order and

remands the case for further proceedings consistent with this opinion. The appellee shall pay all

costs relating to this appeal, both in this Court and the court below.